Citation Nr: 9919612	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Whether a valid claim of entitlement to an effective date 
earlier than December 30, 1991, for the grant of service 
connection for herniated nucleus pulposus of the cervical 
spine and muscle contraction headaches, for accrued benefits 
purposes, has been presented by the appellant.

2.  Entitlement to service connection for major depression 
with psychotic features, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1978.  He died on March [redacted] 1992, due to self inflicted 
asphyxia due to carbon monoxide poisoning.  The appellant is 
the veteran's father and personal representative of the 
veteran's estate.  

This case was before the Board in July 1997 at which time it 
was remanded for due process consideration.  At that time, 
the only issue certified to the Board on appeal was 
entitlement to an earlier effective date for the award of 
service connection for herniated nucleus pulposus of the 
cervical spine and muscle contraction headaches for accrued 
benefits purposes.  In its remand the Board noted that the 
appellant had raised additional issues of service connection 
for major depression and clear and unmistakable error (CUE) 
in a 1979 rating action, but that these issues had not been 
developed for appellate review.

In March 1996 the United States Court of Appeals for Veterans 
Claims (Court) had held that the Board erred by requiring 
that a claim for benefits be pending at the date of the 
veteran's death rather than merely that sufficient evidence 
be in the claims file to support such a claim.  Jones v. 
West, 8 Vet. App. 558 (1996).  However, the U.S. Court of 
Appeals for the Federal Circuit in a decision issued in 
February 1998, Jones v. West, 136 F. 3d 1296 (Fed. Cir. 
1998), reversed the decision of the Court of Appeals for 
Veterans Claims.  The Federal Circuit in Jones held that as a 
consequence of the derivative nature of an accrued benefits 
claim, in order for a survivor to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones, 136 F. 3d 
at 1299.

In view of the Federal Circuit holding in Jones and the fact 
that the veteran had not raised the issue of an earlier 
effective date or the issue of CUE prior to his death, the 
Board has recharacterized the issue regarding an earlier 
effective date and notes that it was improper to have 
referred the CUE claim to the RO for consideration.  In 
September 1998, the RO denied the appellant's claim of CUE in 
the 1979 rating action and advised him of his appellate 
rights; however, the appellant has not perfected an appeal 
with respect to this issue and, thus, it is not properly 
before the Board at this time.  The only issues properly 
before the Board at this time are those set out on the title 
page.


FINDINGS OF FACT

1.  In a statement received by VA on December 30, 1991, the 
veteran reported chronic pain and severe headaches related to 
a herniated disk; he also stated that he had been 
hospitalized for severe depression

2.  By a rating decision dated March 27, 1992, the RO granted 
service connection for herniated nucleus pulposus of the 
cervical spine and muscle contraction headaches effective 
from December 30, 1991, but denied service connection for 
major depression with psychotic features.

3.  The veteran died on March [redacted] 1992, due to self inflicted 
carbon monoxide poisoning.

4.  The veteran did not have a claim pending at the time of 
his death for an earlier effective date for the award of 
service connection for herniated nucleus pulposus of the 
cervical spine and muscle contraction headaches.  

5.  The veteran had a claim pending at the time of his death 
for entitlement to service connection for depression, a claim 
that was denied by the March 1992 rating action.  

6.  The preponderance of the evidence of record at the time 
of the veteran's death reflects that a chronic psychiatric 
disorder was not present during service or during the first 
postservice year; depression, first identified many years 
after service, is not shown to be related to the veteran's 
military service or to a service-connected disability by 
competent medical evidence.


CONCLUSIONS OF LAW

1.  The appellant's claim for an effective date earlier than 
December 30, 1991, for the grant of service connection for 
herniated nucleus pulposus of the cervical spine and muscle 
contraction headaches, for accrued benefits purposes, lacks 
legal merit.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.400 (1998); Jones v. West, 136 F. 3d 1296 (Fed. 
Cir. 1998).  

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, is not proximately due to or the 
result of service-connected disability, nor was a psychoses 
to include major depression with psychotic features present 
within the first post-service year.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309, 3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria and Considerations.  An accrued benefit is a 
periodic payment "to which [the veteran] was entitled at 
death under existing ratings or decisions, or . . . based on 
evidence in the file at date of death and due and unpaid for 
a period not to exceed two years . . . ."  38 U.S.C.A. § 
5121(a).  Accrued benefits will, upon the death of a veteran 
be paid to the living person first listed as follows: 

(1)  His or her spouse; 

(2)  His or her children (in equal shares); 

(3)  His or her dependent parents (in equal shares) or 
the surviving parent.  

(4)  In all other cases, only so much of the accrued 
benefit may be paid as may be necessary to reimburse the 
person who bore the expense of last sickness or burial.

38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

It has neither been contended nor shown that the appellant is 
a dependent parent and thus, his only claim to accrued 
benefits would be under provision (4).  Therefore, while the 
appellant is seeking all accrued benefits that would result 
from any favorable decision on the issues set out on the 
title page, the amount payable to him, if any, is limited by 
law to only so much of the accrued benefit as may be 
necessary to reimburse him for any expenses he paid for the 
veteran's last sickness or burial.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  With respect to the appellant's claim for 
payment of accrued benefits, the record does not currently 
establish either the appellant's standing or his eligibility 
for or entitlement to such benefits.  The record does not 
establish whether or not there were any expenses of last 
sickness or burial which were not paid for from the veteran's 
own estate.

A claim for accrued benefits under 38 U.S.C.A. § 5121 is a 
separate claim from the veteran's claim for service 
connection because it is based on a separate statutory 
entitlement for which an application must be filed in order 
to receive benefits.  Applications for accrued benefits must 
be filed within one year after the date of death.  At the 
same time, however, an accrued benefits claim is derivative 
of the veteran's claim for service connection, i.e., the 
claimant's entitlement is based on the veteran's entitlement.  
Under 38 U.S.C.A. § 5121, therefore, a claimant is only 
entitled to what was properly due the veteran at the time of 
death, but which was unpaid.  Section 5121 does not entitle 
the claimant to a re-adjudication of the veteran's claim.  
The main thrust of the statute is to pay benefits that were 
"due and unpaid" to the veteran based on "existing ratings or 
decisions."  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996).  As noted above, the accrued benefits claim is 
derivative of the veteran's claim and, by statute, the 
claimant takes the veteran's claims as they stand on the date 
of death, i.e., based on existing ratings and decisions or on 
the basis of "evidence in the [veteran's claim] file at date 
of death".  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

In Jones v. West, 8 Vet. App. 558 (1996), dated in March 
1996, the United States Court of Appeals for Veterans Claims 
held that the Board erred by requiring that a claim for 
benefits be pending at the date of the veteran's death rather 
than merely that sufficient evidence be in the claims file to 
support such a claim.  The Court rejected VA's interpretation 
of these provisions to require that, if such a claim has not 
been granted, a claim must at least be pending at the time of 
the veteran's death for the survivor to be eligible for 
accrued benefits.  The Court held that the appellant was not 
required to show either that the veteran had a claim pending 
at his death for a particular benefit or that he had 
established entitlement to such benefit by obtaining a 
favorable decision or rating.  

However, the U.S. Court of Appeals for the Federal Circuit in 
a decision issued in February 1998, Jones v. West, 136 F. 3d 
1296 (Fed. Cir. 1998), reversed the decision of the Court of 
Appeals for Veterans Claims.  The Federal Circuit in Jones 
held that as a consequence of the derivative nature of an 
accrued benefits claim, in order for a survivor to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones, 136 F. 3d at 1299.

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 C.F.R. § 3.160 (1998).

An accrued-benefits claim asserting that a veteran's disorder 
was service connected incorporates any prior adjudications of 
the service-connection issue on claims brought by the 
veteran, because it derives from the veteran's service-
connection claim.  Zevalkink, supra.  An "accrued-benefits 
claimant stands in the exact position vis-a-vis adjudication 
of the deceased veteran's underlying disability-compensation 
claim as did the veteran immediately prior to his or her 
death, including all evidentiary requirements then applicable 
to the veteran's underlying claim and all final rating 
decisions then in effect."  Landicho v. Brown, 7 Vet. App. 42 
(1994).

Earlier Effective Date Claim

In a statement received by VA on December 30, 1991, the 
veteran reported that he sustained an injury during his 
active service and had a herniated disk with chronic pain and 
severe headaches.  By a rating decision dated March 27, 1992, 
the RO granted service connection for herniated nucleus 
pulposus of the cervical spine and muscle contraction 
headaches, effective from December 30, 1991.  The veteran 
died on March [redacted] 1992, due to self inflicted carbon monoxide 
poisoning.  The veteran did not have a claim pending at the 
time of his death for an earlier effective date for the award 
of service connection for herniated nucleus pulposus of the 
cervical spine and muscle contraction headaches.

As noted above, the Court of Appeals for Veterans Claims held 
in Jones v. West, 8 Vet. App. 558 (1996), that a pending 
claim at the time of the veteran's death was not necessary 
for accrued benefits to flow.  However, the U.S. Court of 
Appeals for the Federal Circuit reversed the Court of Appeals 
for Veterans Claims decision in Jones.  The Federal Circuit 
held that as a consequence of the derivative nature of an 
accrued benefits claim, in order for a survivor to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.

Clearly, the veteran was not entitled to an effective date 
earlier than December 30, 1991, for the grant of service 
connection based upon a rating or decision at the time of his 
death.  Accordingly, the veteran must have had a claim 
pending at the time of his death for that benefit in order 
for the appellant's claim for an earlier effective date for 
accrued benefits purposes to be valid.  In the present case, 
there was no claim pending at the time of the veteran's death 
for an earlier effective date as the veteran had not yet been 
notified of his award or of the effective date assigned.  The 
claim for an earlier effective date was not brought by the 
veteran, but by the appellant following the veteran's death.  
Based on the cited judicial precedent, the appellant's claim 
is not a valid legal claim for accrued benefits as there was 
no such claim pending at the time of the veteran's death.

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, this 
claim is denied.  


Service Connection For A Psychiatric Disorder

Factual Background.  Service medical records are negative as 
to the presence of any chronic acquired psychiatric disorder.  
They do reveal that the veteran underwent psychiatric 
evaluation in 1977 after being charged with a variety of 
offenses and after a decrease in his military performance.  
The evaluating psychiatrist found no chronic psychiatric 
disability, but rather a situational maladjustment of adult 
life.  The psychiatrist recommended that the veteran be 
retained in service, but that if his behavior did not 
improve, he should be separated administratively based on 
lack of performance.

At the time of his initial claim for service connection in 
1978, the veteran made no mention of any psychiatric disorder 
and on VA general medical examination in February 1979 his 
psychiatric status was reported as within normal limits.  

In association with his December 1991 claim, treatment 
records beginning in the late 1980's were received.  These 
showed diagnoses of major depression with psychotic features 
and personality disorder.  

In conjunction with his claim for accrued benefits, the 
appellant has submitted lay statements describing the 
veteran's mental status over the years; however these 
statements are from lay persons and were not of record at the 
time of the veteran's death.

Criteria.  Service connection may be established where the 
evidence demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1998).  

Where a veteran served continuously for 90 days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. 
Principi, 3 Vet. App. 439 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Analysis.  The Board concludes that this claim for accrued 
benefits is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  That is, the Board finds that it is a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The Board finds the preponderance of the evidence is against 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  The evidence which supports 
the claim is that the veteran underwent a psychiatric 
evaluation while in service and that at the time he filed his 
claim in December 1991, he was shown to be suffering from 
major depression with psychotic features.

The evidence against  the veteran's claim includes the fact 
that there was no diagnosis of, treatment for or showing of 
any chronic mental disorder during active duty.  The only 
pertinent diagnosis on service psychiatric evaluation was of 
an adjustment disorder, which is not a chronic psychiatric 
disorder.  There is no competent medical evidence to 
establish the in-service presence of a chronic acquired 
psychiatric disorder.  Further, there was no manifestation of 
major depression with psychotic features or any other 
psychosis during the first post-service year.  There is also 
no competent medical evidence of record to establish any 
meaningful relationship between the veteran's service-
connected disabilities and his post-service psychiatric 
disorder.  

While records received in association with the veteran's 1991 
claim do show the presence of major depression, this disorder 
was not demonstrated until long after service discharge and 
it is not shown to be of service origin.  Likewise, no 
competent medical evidence was of record at the time of the 
veteran's death which tended to link this disorder to the 
veteran's military service or to the service-connected 
cervical spine disorder or headaches.

The post 1978 records also included a diagnosis of 
personality disorder.  However, as stated above, personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation providing veteran's compensation 
benefits.  38 C.F.R. § 3.303(c).

The Board has also considered the appellant's contention that 
the April 1979 rating failed to consider service connection 
for a psychiatric disorder.  However, the record shows that 
such claim was not made by the veteran and that neither 
service medical records nor post-service medical records 
revealed the presence of any chronic psychiatric disability 
that could serve as the basis for a claim of service 
connection.  The appellant's statements are not probative of 
the incurrence of a chronic acquired psychiatric disorder 
while his son was on active duty.  The appellant has not 
indicated that he had any specialized medical training and is 
thus considered a lay person.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Significantly, as noted above, the Board's 
consideration is limited to the evidence of record at the 
time of the veteran's death.  The statements of the appellant 
were added to the record after the veteran's death.

The preponderance of the evidence is against the claim for 
service connection for major depression with psychotic 
features as indicated by the above discussion.  The evidence 
of record at the time of the veteran's death fails to show 
that the veteran had an acquired psychiatric disorder of 
service origin.  


ORDER

The appellant's claim for effective date earlier than 
December 30, 1991, for the grant of service connection for 
herniated nucleus pulposus of the cervical spine and muscle 
contraction headaches, for accrued benefits purposes, lacks 
legal merit and is denied.

Service connection for major depression with psychotic 
features, for accrued benefit purposes, is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

